Bacon, J.
Defendant “moves the court to quash summons and service thereof, for the reason that said summons was not rightly issued to the Sheriff of Gallia County, Ohio, and could not be lawfully served by said sheriff. ’ ’
Has not defendant’s very motion placed it within the rule of Handy v. Insurance Co., 37 Ohio St., 366, a case apparently never overruled?
Defendant’s objection is not to the mode or manner of service of summons as made upon it by the Sheriff of Gallia County, but is aimed solely at venue.
Ordinarily, jurisdictional facts do not have to be pleaded in a court of general jurisdiction. Generally, however, facts are alleged in the plaintiff’s petition showing that the proper venue is laid. 40 Ohio Jurisprudence, 1162, Venue, Section 6.
Plaintiffs are granted until December 31, 1960 to file an amended petition to include the facts averred in their affidavit filed September 10, 1960, and the defendant is granted until January 14,1961 to plead thereto.